Citation Nr: 0701670	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling, is denied.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In the veteran's VA Form 9, dated in May 2004, he requested a 
hearing before a member of the Board.  Correspondence dated 
in April 2005 from the veteran's representative, however, 
showed that the veteran withdrew his request.  
  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level XI in the left ear. 


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 10 
percent for bilateral hearing loss have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.85, 4.86, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty with respect to the VCAA 
prior to Board adjudication.  In correspondence dated in 
January 2003, the RO advised the veteran of what the evidence 
must show to establish entitlement to an increased rating for 
his service-connected compensation benefits.  The RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested, essentially, that the veteran send any 
evidence in his possession that pertained to the claim.  
Quartuccio, 16 Vet. App. at 187.    

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board declines to remand for further 
development however, because such an omission resulted in no 
prejudice.  By virtue of filing the claim, the veteran has 
demonstrated knowledge of the disability rating element of a 
service connection claim.  It is clear that providing notice 
to the veteran of this element would have resulted in no 
additional submission of evidence.  Regarding the effective 
date element, the Board finds that because the claim for an 
increased rating is being denied, no effective date for the 
award will be assigned and the omission of this element from 
the VCAA notice resulted in no prejudice.  

The Board also finds that the duty to assist has been 
satisfied.  The RO provided the veteran with a VA 
audiological examination and obtained records from Dr. A.M., 
a private physician who had treated the veteran.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2006).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2006).  Under 38 C.F.R. § 4.86, for exceptional patterns of 
hearing impairment, when the puretone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2006).

Analysis

The record shows that the veteran underwent two separate VA 
examinations for
hearing loss.  In May 2003, an audiometric evaluation 
revealed the following pure
tone thresholds, in decibels, at 1,000, 2,000, 3,000, and 
4,000 Hertz:  





HERTZ



 
1000
2000
3000
4000
RIGHT

25
65
65
65
LEFT

80
75
80
95

The average pure tone threshold level was 55 in the right 
ear, and 83 in the left.  Speech recognition (per Maryland 
CNC) was 94 percent in the right ear and 22 percent in the 
left ear.  The summary of the audiological test results 
reflected normal to moderately high sensorineural hearing 
loss in the right ear and primarily a severe to profound 
sensorineural hearing loss in left ear.

The VA audiometric findings of May 2003 reflect level I 
auditory acuity in the right ear and level XI auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Tables VI (2006).  
These numeric designations in combination correspond to a ten 
percent rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100 (2006).  

In May 2005, an audiometric evaluation revealed the following 
pure tone thresholds, in decibels, at 1,000, 2,000, 3,000, 
and 4,000 Hertz:  





HERTZ



 
1000
2000
3000
4000
RIGHT

20
60
60
65
LEFT

70
70
75
95

The average pure tone threshold level was 51 in the right ear 
and 78 in the left.  Speech recognition (per Maryland CNC) 
was 96 percent in the right ear and 20 percent in the left 
ear.  The summary of the audiological test results reflected 
bilateral asymmetrical sensorineural hearing loss, worse in 
the left ear.  

The VA audiometric findings of May 2005 reflect level I 
auditory acuity in the right ear and level XI auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
These numeric designations in combination correspond to a 10 
percent rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100 (2006).  

The record also consisted of an audiological evaluation 
performed by Dr. A.M., dated in February 2003.  Audiogram 
findings were included in the evaluation; however, the 
results were uninterpreted.  The Board may not interpret 
graphical representations of audiometric data.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Consequently, the Board 
is unable to consider these examination results in its 
decision.  

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty but the objective clinical 
evidence of record does not support a compensable evaluation 
for his bilateral sensorineural hearing loss at this time.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his bilateral hearing loss disability.


ORDER

A rating higher than 10 percent for service-connected 
bilateral hearing loss is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


